     Case 2:19-cv-01578-RFB-EJY Document 13 Filed 05/08/20 Page 1 of 1




 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4   FRANCISCO VIDAL, et al.,                                     Case No. 2:19-cv-01578-RFB-EJY
 5                  Plaintiffs,
 6          v.                                                                  ORDER

 7   SHERIFF JOE LOMBARDO, et al.,
 8                  Defendants.
 9

10          According to the inmate database for the Nevada Department of Corrections, Plaintiff is no
11   longer incarcerated at High Desert State Prison. Pursuant to Nevada Local Rule of Practice IA 3-1,
12   a “pro se party must immediately file with the court written notification of any change of mailing
13   address, email address, telephone number, or facsimile number. The notification must include proof
14   of service on each opposing party or the party’s attorney. Failure to comply with this rule may result
15   in the dismissal of the action, entry of default judgment, or other sanctions as deemed appropriate
16   by the court.” Plaintiff has not filed a written notification informing the Court of his current address.
17          Accordingly,
18          IT IS HEREBY ORDERED that Plaintiff shall file his updated address with the Court within
19   thirty (30) days from the date of this Order.
20          IT IS FURTHER ORDERED that if Plaintiff fails to timely comply with this Order, the Court
21   shall dismiss this case without prejudice.
22          DATED THIS 8th day of May, 2020.
23

24
                                                     ELAYNA J. YOUCHAH
25                                                   UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                       1
